Exhibit 10.2
 
INCENTIVE AWARD AGREEMENT
 
RESTRICTED STOCK AGREEMENT
 


 
THIS AGREEMENT, made as of November 14, 2014, by and between Intersections Inc.
(the “Corporation”) and Michael Stanfield (the “Holder”).
 
WHEREAS, the Corporation has established the 2014 Stock Incentive Plan (the
“Plan”) pursuant to which shares of the Corporation’s common stock, par value
$.01 per share (“Shares”), may be awarded to employees, directors, consultants
and independent contractors of the Corporation and its Subsidiaries; and
 
WHEREAS, the Corporation has granted to the Holder a restricted stock award
pursuant to the Plan; and
 
WHEREAS, it is intended that this Agreement shall set forth the terms,
conditions and restrictions imposed with respect to said restricted stock award;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Restricted Stock Award.
 
(a)           Pursuant to the Plan, the Holder has been awarded on the date
hereof (the “Award Date”), a restricted stock award with respect to 400,000
Shares (the “Restricted Stock Award”), subject to the terms, conditions and
restrictions set forth in the Plan and in this Agreement.  The purchase price
for the Shares subject to the Restricted Stock Award shall be $0.01 per Share,
payable in cash, or by check to the order of the Corporation, within 30 days
after the Award Date.
 
(b)           The Restricted Stock Award and this Agreement are subject to all
of the terms and conditions of the Plan, which terms and conditions are hereby
incorporated by reference.  Except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
 
2.           Vesting and Restrictions.  Restrictions shall be imposed on a
transfer of the Shares issued pursuant to the Restricted Stock Award, and such
Shares shall be subject to risk of forfeiture, as follows:
 
(a)           Subject to Section 2(b) below and except as otherwise provided
pursuant to the acceleration provisions of the Plan, the Shares issued pursuant
to the Restricted Stock Award shall become vested, and the restrictions with
respect to such Shares shall lapse, in twelve (12) equal installments on the
last day of each calendar quarter (each, a “Vesting Date”) starting December 31,
2014; provided the Holder remains continuously employed by or providing services
to the Corporation or a Subsidiary from the Award Date through and including
each such respective Vesting Date.
 
(b)           Notwithstanding Section 2(a) or anything else in this Agreement to
the contrary, in the event of the Holder’s death, Disability, termination of
employment by the Corporation without Cause or the Holder’s termination of
employment on account of a resignation for Good Reason, all of the Holder’s
outstanding and unvested Shares subject to the Restricted Stock Award shall
immediately vest and the restrictions with respect to such Shares shall lapse.
 
(c)           Restrictions shall be imposed on any transfer of the Shares
subject to the Restricted Stock Award until such time as the Shares shall become
vested in accordance with this Section 2.  Except as provided in Section 2(b),
if the Holder’s employment or service with the Corporation and its Subsidiaries
terminates prior to the date on which the Shares subject to the Restricted Stock
Award become vested, any Shares (and any dividends, distributions and
adjustments with respect thereto) which were not theretofore vested shall be
forfeited and the purchase price paid therefor shall be returned to the
Holder.  No further compensation shall be due to the Holder with respect to such
Shares and the Holder shall have no rights with respect to such Shares.  Any
other applicable restrictions or conditions under the requirements of any stock
exchange upon which the Shares issued pursuant to the Restricted Stock Award or
shares of the same class are then listed, and under any securities law
applicable to such Shares, shall be imposed.  Unvested Shares may not be
transferred in any manner.
 
3.           Stockholder Rights.  Except to the extent of the restrictions set
forth in Section 2, the Holder shall have all the rights and privileges of a
beneficial and record owner with respect to the Shares issued pursuant to the
Restricted Stock Award; provided, however, that (i) any stock certificate or
certificates representing such Shares shall be retained by the Corporation for
the Holder’s account until such Shares become vested and (ii) dividends,
distributions and adjustments with respect to such Shares shall be subject to
the same restrictions and risk of forfeiture as are imposed on the Shares, and
shall be retained by the Corporation for the Holder’s account and for delivery
to the Holder, together with the stock certificate or certificates representing
such Shares, if, as and when such Shares become vested.
 
4.           Restrictive Legend.  Any certificate representing Shares issued
pursuant to the Restricted Stock Award shall bear a legend making appropriate
references to the restrictions imposed by this Agreement.  At such time as
Shares become vested pursuant to this Agreement, a new certificate representing
such Shares shall be issued (in substitution for the prior certificate) which
shall, if applicable, bear a legend making appropriate references to any
restrictions imposed by stock exchange and/or securities law
requirements.  Notwithstanding any other provision of this Agreement or the Plan
to the contrary, in lieu of issuing one or more stock certificates representing
Shares, record ownership of the Shares issued pursuant to the Restricted Stock
Award in the name of the Holder may, in the sole discretion of the Corporation,
be evidenced by appropriate entry in the Corporation’s stock ownership records,
in which case the Holder may receive a certificate or certificates representing
such Shares only by written request to the Corporation.
 
5.           Holder Bound by the Plan.  The Holder hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof, including, without limitation, the Corporation’s and Subsidiaries’ tax
withholding rights with respect to the Restricted Stock Award and the Shares
issued pursuant thereto.  A determination of the Committee as to any questions
which may arise with respect to the interpretation of the provisions of this
Agreement and of the Plan shall be final.  The Committee may authorize and
establish such rules, regulations and revisions thereof not inconsistent with
the provisions of the Plan, as it may deem advisable.
 
6.           Section 83(b) Election. The Holder hereby acknowledges that he may
file an election pursuant to Section 83(b) of the Code to be taxed currently on
the fair market value of the Shares (less any purchase price paid for the
Shares), provided that such election must be filed with the Internal Revenue
Service no later than thirty (30) days after the grant of the Restricted Stock
Award. The Holder has been advised to seek the advice of his own tax advisors as
to the advisability of making such a Section 83(b) election, the potential
consequences of making such an election, the requirements for making such an
election, and the other tax consequences of the Restricted Stock Award under
federal, state, and any other laws that may be applicable. The Corporation and
its affiliates and agents have not and are not providing any tax advice to the
Holder.  The Holder shall notify the Corporation within ten (10) days of making
any such election.
 
7.           Compliance with Section 409A.  This Agreement and the Plan
provisions that apply to this Award are intended to either be exempt from or
avoid taxation under Section 409A of the Code.  The Plan and this Agreement
shall be interpreted in accordance with the foregoing.  The Holder acknowledges
that the Corporation has made no representations as to the tax consequences
under Section 409A or otherwise of the compensation and benefits provided
hereunder and the Holder has been advised to obtain his own tax advice.  Each
amount or benefit payable pursuant to this Agreement shall be deemed a separate
payment for purposes of Section 409A. For all purposes under this Agreement, any
iteration of the word “termination” (e.g. “terminated”) with respect to the
Holder’s employment, shall mean a separation from service within the meaning of
Section 409A and the regulations thereunder.  If any payments or benefits under
this Agreement, constitute “nonqualified deferred compensation” subject to
Section 409A at the date of the Holder’s termination of employment, then such
payment, to the extent required under Section 409A, shall be made six months and
one day after the Holder’s “separation from service” as defined in Section
409A(a)(2)(A)(i) (or if earlier the date of the Holder’s death), if the Holder
is a “specified employee” as defined in Section 409A(a)(2)(B)(i) and as
reasonably determined in good faith by the Corporation.
 
8.           Modification of Agreement.  This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto; provided, however,
that this Agreement may be amended without the consent of the Holder  if such
amendment is not adverse in any material respect to the Holder or to the extent
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code.
 
9.           No Right to an Employment Relationship.  The Holder understands and
acknowledges that this Agreement is not a contract for employment or service
with the Corporation and/or any of its Subsidiaries, and nothing contained
herein shall be construed as giving the Holder any right to be retained as an
employee of, or provide service to, the Corporation and/or any of its
Subsidiaries or affiliates for any period of time.
 
10.           Severability.  Each provision of this Agreement is intended to be
severable.  If any provision of this Agreement shall be invalid or unenforceable
to any extent or in any application, the remaining provisions of this Agreement
shall not be affected thereby and shall continue in effect and application to
the fullest extent in accordance with their terms.
 
11.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of  Delaware, without giving effect to the
principles of conflict of laws.
 
12.           Successors in Interest.  This Agreement shall inure to the benefit
of, and be binding on, the Corporation and its successors and assigns.  This
Agreement shall inure to the benefit of, and be binding on, the Holder and the
Holder’s legal representatives.   All obligations imposed upon the Holder and
all rights granted to the Corporation under this Agreement shall be final,
binding and conclusive upon the Holder’s heirs, executors and
administrators.  This Agreement shall not be assignable by the Holder.
 
13.           Counterparts.  This Agreement may be executed in any number of
counterparts, including counterparts transmitted by facsimile or electronic
mail, any one of which shall constitute an original of this Agreement.  When
counterparts or facsimile or electronic mail copies have been executed by all
parties hereto, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same documents and copies of such documents
shall be deemed valid as originals.  The parties agree that all such signatures
may be transferred to a single document upon the request of any party.  This
Agreement shall not be binding unless and until it shall be fully executed and
delivered by all parties hereto.  In the event that this Agreement is executed
and delivered by way of facsimile transmission or electronic mail, each party
delivering a facsimile or electronic mail counterpart shall promptly deliver an
ink-signed original counterpart of the Agreement to the other party by overnight
courier service; provided that the failure of a party to deliver an ink-signed
original counterpart shall not in any way effect the validity, enforceability or
binding effect of a counterpart executed and delivered by facsimile transmission
or electronic mail.
 
14.           Defined Terms.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:
 
(a)           “Cause” shall mean that the Holder: (i) has been convicted of, or
entered a plea of nolo contendre to, a misdemeanor involving moral turpitude or
any felony under the laws of the United States or any state or political
subdivision thereof; (ii) has committed an act constituting a breach of
fiduciary duty, fraud, gross negligence or willful misconduct; (iii) has engaged
in conduct that violated the Corporation’s then existing internal policies or
procedures and which is materially detrimental to the business, reputation,
character or standing of the Corporation or any of its Subsidiaries; or (iv)
after written notice to the Holder and a reasonable opportunity of at least
thirty (30) days to cure, the Holder shall continue (x) to be in material breach
of the terms of his employment agreement with the Corporation; (y) to fail or
refuse to attend to the material duties and responsibilities reasonably assigned
to him by the Board of Directors consistent with his authority, position and
responsibilities on the date hereof; or (z) to be absent excessively for reasons
unrelated to disability.
 
(b)           “Disability” shall mean that the Holder is (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the service provider’s employer.
 
(c)           “Good Reason” shall mean one or more of the following without the
Holder’s written consent: (i) a material diminution of the Holder’s base salary;
(ii) a material diminution in the Holder’s authority, duties or
responsibilities; (iii) the Holder no longer reports directly to the Board of
Directors of the Corporation; (iv) the relocation of the Holder’s principal
office to a location outside a thirty (30) mile radius from the Corporation’s
present Chantilly, Virginia location or (v) any other action or inaction that
constitutes a material breach of the terms of the Holder’s employment agreement
with the Corporation, provided, however, that none of the events described
herein will constitute good reason unless the Holder has first provided written
notice to the Corporation of the occurrence of the applicable event(s) within
ninety (90) days of the initial existence of such event and the Corporation
fails to cure such event within thirty (30) days after its receipt of such
written notice and, if uncured, the termination is effective as of the end of
such cure period.
 
15.           Conflicts.  This Agreement remains subject to the terms of the
Plan.  To the extent of any conflict between this Agreement and the Plan, the
Plan shall control; provided, however, that the Agreement may impose greater
restrictions on, or grant lesser rights to, the Holder than the Plan.
 
16.           Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement between the parties hereto with respect to the
Restricted Stock Award.
 


[Remainder of Page Intentionally Left Blank]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
 
 

 INTERSECTIONS INC.    By:  /s/ Ronald
L. Barden                                      Name:    Ronald L. Barden
 Title:    Chief Financial Officer    /s/ Michael
Stanfield                                                        Michael
Stanfield

 

